ADETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on September 27, 2022 and October 31, 2022 have been entered.
 
Acknowledgments and Response to Remarks
This action is issued in response to a request for continued examination filed on October 31, 2022 and the amendment filed on September 27, 2022. Claims 1-2, 4-16, and 18-20 are currently pending and have been fully examined. Claims 3 and 17 have been cancelled by Applicant.
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach the transaction data comprises a transaction detail, a name of the merchant, and an amount of the transaction. The examiner respectfully disagrees and notes that Pourfallah at least in [0230] and [0596] teaches a card authorization request that include merchant ID, session ID, and charge amount. The examiner notes that a session ID is also interpreted as a session indicator or flag. 
Applicant’s further amendments and remarks were fully considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. (US Patent No. 9,972,039),  in view of Pourfallah et al. (US Patent Publication No. 2018/0025334), further in view of Dotan-Cohen et al. (US Patent Publication No. 2018/0232534)
With respect to claims 1, and 16,  Gould et al. teach:
receiving a signal to initiate an incognito session, (FIG. 16, Col. 7 ll. 9-30, Col. 8 ll. 31-59 (the shopping session request may be received by the shopping session application 244 for a collaborative shopping session, a private (i.e., incognito) shopping session, an individual shopping session, or a side shopping session), Col. 20 ll. 11-22)
wherein the incognito session indicates a period during which certain transaction data of transactions of a user are subject to privacy controls according to specified parameters… (private session Col 3 ll. 8-17; The user is associated with a private shopping session that allows access to an item at a special price, the special price being unavailable to non-participants (i.e., subject to privacy controls) of the private shopping session. (abstract))
in response to receiving the signal to initiate the … session, determining the specified parameters for an active incognito session for the user …(private session parameters Col. 3 ll. 8-17, Col. 20 ll. 23-67) 
and initiating monitoring of payment requests occurring during the active incognito session; (FIG. 16 step 1612 monitors whether transaction criteria is satisfied)
receiving a payment request from a merchant during the active … session, wherein the payment request comprises transaction data of a transaction of the user…(FIGS. 11, 12, marketplace application 120, Col. 16 l. 13- Col. 17 l. 10, Col. 21 ll. 32-60)
in response to receiving the payment request from the merchant…storing certain of the transaction data of the payment request; (FIG. 4, session history, Col. 8 l. 60-Col. 9 l. 7)
communicating a … payment request… (FIGS. 11, 12, payment application 122, Col. 15 ll. 32-55, Col. 16 l. 13- Col. 17 l. 10, Col. 21 ll. 32-60, 
receiving a payment result … during the active … session; (Col. 17 ll. 11-22, Col. 22 ll. 17-53)
in response to receiving the payment result from the issuer, communicating an … payment result to the merchant, (Col. 17 ll. 11-22)
modifying … transaction data, including the certain of the transaction data of the payment request, for one or more transactions that occurred during the active… session according to the specified parameters. (Col. 3 ll. 18-28, Col. 10 ll. 51-65, Co. 20 ll. 60-67, Col. 22 ll. 45-53)
	Moreover, with respect to claim 16, Gould et al. teach:
a processing system; (FIG. 20, Col. 23 ll. 30-40)
a storage system; (FIG. 20, Col. 23 ll. 41-49)
instructions stored on the storage system that when executed by the processing system direct the system…(FIG. 20, Col. 23 ll. 50-65)
Gould et al. do not explicitly teach:
	incognito session
…the specified parameters including information regarding triggers for a session timeout;
…wherein the transaction data comprises a transaction detail, a name of the merchant, and an amount of the transaction;
communicating a … payment request to an issuer,
…an incognito payment request that directs the issuer to obscure or remove at least a portion of the transaction data after the session timeout, the incognito payment request comprising at least the payment request including the transaction data from the merchant, an issuer incognito flag or issuer incognito indication that the transaction is an incognito transaction, and the information regarding triggers for the session timeout, 
…payment result that directs the merchant to obscure or remove at least the portion of the transaction data after the session timeout,
…incognito payment result comprising at least the payment result from the issuer, a merchant incognito flag or merchant incognito indication that the transaction is an incognito transaction, and the information regarding triggers for the session timeout
receiving a payment result from the issuer during the active … session,
after the session timeout, 
	modifying stored transaction data, including the certain of the transaction data of the payment request, by obscuring or removing at least the portion of the transaction data for one or more transactions that occurred during the active incognito session according to the specified parameters.
However, Pourfallah et al. teach:
Incognito session (anonymized transaction [0539], [0548], [0577], [0584], , [0685], restricted payment mode [0549], [0585], minimum of information to process the purchase transaction [0596])
…wherein the transaction data comprises a transaction detail, a name of the merchant, and an amount of the transaction (card authorization request include merchant ID, session ID, charge amount [0230], [0596])
communicating a … payment request to an issuer, ([0078], [0148]-[0149], [0154], [0217], [0230]-[0233]) 
…an incognito payment request that directs the issuer to obscure or remove at least a portion of the transaction data of the session…, (“the restricted mode may be activated in accordance with rules defined by issuers, insurers, merchants, payment processor and/or other entities,”  rules may be received [0451], [0512], [0549], [0585])
the incognito payment request comprising at least the payment request including the transaction data from the merchant, (FIG. 2C, [0138]-[0148], [0217], [0251], Tables 18-19)
an issuer incognito flag or issuer incognito indication that the transaction is an incognito transaction…(“the restricted mode may be activated in accordance with rules defined by issuers, insurers, merchants, payment processor and/or other entities”  [0549], [0585])
…payment result that directs the merchant to obscure or remove at least the portion of the transaction data…,(“the restricted mode may be activated in accordance with rules defined by issuers, insurers, merchants, payment processor and/or other entities”  [0549], [0585])
…incognito payment result comprising at least the payment result from the issuer, a merchant incognito flag or merchant incognito indication that the transaction is an incognito transaction… (FIG. 2C, [0149]-[0155], [0217], [0251], [0260], Table 20)
receiving a payment result from the issuer during the active … session, ([0155]-[0156], [0217], [0230]-[0233])
…modifying stored transaction data for one or more transactions that occurred during the active … session, ([0156]-[0157], [0161], [0217], [0243], [0266], [0413], [0418], [0438]-[0439])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction using private sessions, as taught by Gould et al. with the business-to-business anonymous communication, as taught by Pourfallah et al., in order to perform an anonymous transaction between a merchant and an issuer. (Pourfallah et al.: Abstract, [0050])
Gould et al. and Pourfallah et al., do not explicitly teach:
…the specified parameters including information regarding triggers for a session timeout;
…a request that directs the issuer to obscure or remove at least a portion of the transaction data after the session timeout…
… information regarding triggers for the session timeout,
… directs the merchant to obscure or remove at least the portion of the transaction data after the session timeout,
modifying stored transaction data, including the certain of the transaction data of the payment request, by obscuring or removing at least the portion of the transaction data for one or more transactions that occurred during the active incognito session according to the specified parameters.
However, Dotan-Cohen et al. teach:
incognito session (Private Mode “IPM” session) [0018])
…the specified parameters including information regarding triggers for a session timeout; (an indication to end the IPM session [0023], [0106], [0113], claim 2)
… request including information regarding triggers for the session timeout, (an indication to end the IPM session [0023], [0106], [0113], claim 2)
… directs an entity (issuer, merchant) to obscure or remove at least a portion of the transaction data after the session timeout…(upon ending an IPM session or after a period of time data may be erased, obscured, etc. [0030], [0060], [0065], [0092]) 
… result including information regarding triggers for the session timeout, (an indication to end the IPM session [0023], [0106], [0113], claim 2)
modifying stored … data, including the certain of the …data of the …request, by obscuring or removing at least the portion of the transaction data for one or more transactions that occurred during the active incognito session according to the specified parameters. (upon ending an IPM session or after a period of time data may be erased, obscured, etc. [0030], [0060], [0065], [0092])
In addition, Dotan-Cohen et al. teach:
an incognito flag or incognito indication that the transaction is an incognito transaction… (private mode settings indicate an IPM session [0022]-[0024], [0078])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the B2B transaction using private sessions, as taught by Gould et al. and Pourfallah et al., with the privacy control system, as taught by Dotan-Cohen et al. et al., in order to protect private session data by removing or obscuring the data after the session timeout. (Dotan-Cohen et al.: Abstract, [0004])
With respect to claim 2, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
	Moreover, Gould et al. teach:
determining the specified parameters for the active incognito session comprises: parsing data received with the signal to identify the specified parameters. (Col. 21 l. 7-Col. 22 l. 7)
With respect to claim 7, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
Moreover, Gould et al. teach:
the specified parameters include one or more merchant identifiers for which the transactions of the user are subject to the privacy controls. (Col. 7 ll. 9-23)
	In addition, Pourfallah et al. teach:
	the specified parameters include one or more merchant identifiers for which the transactions of the user are subject to the privacy controls. ([0068], [0070]-[0071])
 With respect to claims 8 and 19, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claims 1 and 16.
Moreover, Gould et al. teach:
modifying the stored transaction data comprises deleting one or more fields of the certain of the transaction data of the payment request. (Col. 3 ll. 18-28, Col. 10 ll. 51-65, Co. 20 ll. 60-67, Col. 22 ll. 45-53)
With respect to claim 9, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 8.
Moreover, Gould et al. teach:
the one or more fields being deleted are one or more of merchant, date, transaction details, and amount. (Col. 7 ll. 9-23)
In addition, Pourfallah et al. teach:
	the one or more fields being deleted are one or more of merchant, date, transaction details, and amount. ([0068], [0070]-[0071])
With respect to claims 10 and 20, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claims 1 and 16.
Moreover, Pourfallah et al. teach
modifying the stored transaction data comprises encrypting one or more fields of the certain of the transaction data of the payment request. ([0217], [0232])
With respect to claim 11, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 10.
Moreover, Gould et al. teach:
the one or more fields being encrypted are one or more of merchant, date, transaction details, and amount. (Col. 7 ll. 9-23)
In Addition, Pourfallah et al. teach:
	the one or more fields being encrypted are one or more of merchant, date, transaction details, and amount. ([0068], [0070]-[0071])
 With respect to claim 12, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
Moreover, Pourfallah et al. teach:
the issuer incognito indication includes which fields of the transaction data to modify by the issuer. (FIG. 2C, [0138]-[0155], [0190], [0217], [0251], Tables 18-20)
the merchant incognito indication of an incognito session for the merchant includes which fields of the transaction data to modify by the merchant. (FIG. 2C, [0138]-[0155], [0190], [0217], [0251], Tables 18-20)
With respect to claim 13, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
Moreover, Pourfallah et al. teach:
wherein the signal to initiate the incognito session is received from the user. ([0082], [0201], [0344])
With respect to claim 14, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
Moreover, Pourfallah et al. teach:
wherein the signal to initiate the incognito session is received from the issuer. ([0344], [0618]-[0619])
With respect to claim 15, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
Moreover, Pourfallah et al. teach:
wherein the signal to initiate the incognito session is received from the merchant. ([0287]-[0289], [0344])

Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al., in view of Pourfallah et al., and Dotan-Cohen et al., further in view of Crews et al.  (US Patent No. 7,496,191)
With respect to claim 4, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
Gould et al., Pourfallah et al. and Dotan-Cohen et al. do not explicitly teach:
the specified parameters include a start time and an end time of the period of the active incognito session.
	However Crews et al. teach:
the specified parameters include a start time and an end time of the period of the active incognito session. (Col. 15 l. 39-Col. 16 l. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incognito transaction system, as taught by Gould et al., Pourfallah et al. and Dotan-Cohen et al., with the session data of Crews et al., in order to determine an active session based on start and end times. (Crews et al.  Abstract)
With respect to claim 5, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
Gould et al., Pourfallah et al. and Dotan-Cohen et al. do not explicitly teach:
the specified parameters include a total number of transactions for the active incognito session, the period of the active incognito session occurring until the total number of transactions is reached.
	However, Crews et al. teach:
the specified parameters include a total number of transactions for the active incognito session, the period of the active incognito session occurring until the total number of transactions is reached. (Col. 15 l. 39-Col. 16 l. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incognito transaction system, as taught by Gould et al., Pourfallah et al. and Dotan-Cohen et al., with the session data of Crews et al., in order to determine an active session based on number of transactions. (Crews et al.  Abstract)
With respect to claim 6, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 1.
Gould et al., Pourfallah et al. and Dotan-Cohen et al. do not explicitly teach:
the specified parameters include a total amount to be spent by the user for the active incognito session, the period of the active incognito session occurring until the total amount is spent by the user.
However, Crews et al. teach:
the specified parameters include a total amount to be spent by the user for the active incognito session, the period of the active incognito session occurring until the total amount is spent by the user. (Col. 15 l. 39-Col. 16 l. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incognito transaction system, as taught by Gould et al., Pourfallah et al. and Dotan-Cohen et al., with the session data of Crews et al., in order to determine an active session based on the total amount spent by the user. (Crews et al.  Abstract)
With respect to claim 18, Gould et al., Pourfallah et al. and Dotan-Cohen et al. teach the limitations of claim 16.
Gould et al., Pourfallah et al. and Dotan-Cohen et al. do not explicitly teach:
wherein the specified parameters include a start time and an end time of the period of the active incognito session; 
a total number of transactions for the active incognito session, the period of the active incognito session occurring until the total number of transactions is reached; 
a total amount to be spent by the user for the active incognito session, the period of the active incognito session occurring until the total amount is spent by the user; or 
one or more merchant identifiers for which the transactions of the user are subject to the privacy controls.
However, Crews et al. teach:
wherein the specified parameters include a start time and an end time of the period of the active incognito session; a total number of transactions for the active incognito session, the period of the active incognito session occurring until the total number of transactions is reached; a total amount to be spent by the user for the active incognito session, the period of the active incognito session occurring until the total amount is spent by the user; or one or more merchant identifiers for which the transactions of the user are subject to the privacy controls. (Col. 15 l. 39-Col. 16 l. 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the incognito transaction system, as taught by Gould et al., Pourfallah et al. and Dotan-Cohen et al., with the session data of Crews et al., in order to determine an active session based on either of the start and end times, the number of transactions, and the total amount spent by the user. (Crews et al.  Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685   

/STEVEN S KIM/Primary Examiner, Art Unit 3685